Continuation of 12:
The request for reconsideration has been considered but does NOT place the application in condition for allowance. 
	Applicants argue that Munisamy is not a covalent bond and repeat the argument that the results are flawed. Applicants allege “the demonstrated results border even on a false reporting of experimental data”. 
	Applicants again repeat that the results are faulty and one would reject this publication as prior art or would not believe any information reported within. 
	The Examiner maintains the previous position. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. Applicants have not provided any evidence that the references relied upon obtains different results than what is stated nor have Applicants provided any evidence that the references relied upon were fabricated.
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural, and functional characteristics of the claimed product. In the absence of evidence to the contrary, the burden is on the applicant to prove that the 
Furthermore, Applicants are attacking the references individually and stating Munisamy does not disclose covalent linkage. The rejection is based on the combination with Ao et al.  where immobilization encompasses absorptive or covalent. and covalent immobilization of collagen on titanium showed a greater capacity to regulate osteogenic activity of hMSCs than the absorbed collagen. One skilled in the art would readily appreciate covalent immobilization in light of the teachings of the prior art. 
Applicants argue that Guilak is a fiber which is smaller than implants and not bulk material. Applicants state chemical alterations on surfaces of macroscopic objects are different and have different end results compared to micro or nano objects Applicants argue Guilak does not teach covalent linkages. 
The Examiner maintains the previous position that Guilak et al. discloses “the thickness and composition of the layers of the 3-D fiber scaffold, and thereby the entire structure” can be altered and customized to fit a variety of applications” where the tissue restoration implants are implanted (para 0132 and 0149). Applicants are also arguing limitations that are not claimed as there is no size of the implant in the claim. The structure of Guilak are 3D scaffolds which do not only encompass “nanosized materials” as fibers used to form the scaffolds three dimensional structures were 100 µm (para 0156) and that the implant comprises three-dimensional fiber scaffold which are customized by size (para 0134). Guilak et al. was relied upon to show that PEEK and titanium are functionally equivalent in the art.

In response, “Obviousness does not require absolute predictability of success." Id. at 903, 7 USPQ2d at 1681.
Applicants state that Low comprises technically faulty experimental setups. The Examiner maintains the previous position that the references are being argued individually as Low was replied upon to teach loading of collagen matrix with hydroxyapatite. Low expressly recognizes advantages of including hydroxyapatite, namely that it has excellent biocompatibility, bioactivity and osteoconductivity properties and potential to mimic the natural extra cellular matrix.
Applicants argue Dubrow is focused on nano-structured surfaces. 
The Examiner maintains the previous position. Applicants are arguing features that are not claimed as the claims are not drawn to a method of producing the implant. Dubrow discloses “alternatively, the nanostructured surface may be provided with a linking agent which is capable of forming a link to the nanostructure components (e.g., nanofibers) as well as to the coating material which is applied thereto. In such cases, the coating may be directly linked to the nanostructured surface, e.g., through silane groups, or it may be coupled via linker binding groups or other appropriate chemical reactive groups to participate in linkage chemistries (para 0118). Thus, it is clear from this teaching of Dubrow that the chemistry of linking where there is a linker encompasses the same type of linkage as that of the present invention. The linking agent forms a link to the nanostructure. The rejections have been maintained. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615